Citation Nr: 1604953	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-27 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected status post multiple surgeries to the right shoulder with complex region pain syndrome.

2.  Entitlement to an initial evaluation in excess of 10 percent prior to October 25, 2012, a staged initial evaluation in excess of 20 percent on and after October 25, 2012, and an evaluation in excess of 30 percent on and after October 9, 2014 for service-connected mechanical neck pain.

3.  Whether new and material evidence has been received to reopen entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1994 to August 1998, from November 2003 to April 2004, and from August 2005 to May 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California and a June 2014 rating decision of the RO in San Diego, California.  Jurisdiction of the appeal rests with the RO in San Diego, California.  

The March 2008 rating decision granted entitlement to service connection for entitlement for status post multiple surgeries to the right shoulder with complex region pain syndrome and assigned a 30 percent evaluation effective May 22, 2007 and granted entitlement to service-connection for mechanical neck pain and assigned a noncompensable evaluation effective May 22, 2007, and the Veteran appealed each for a higher initial evaluation.  The June 2014 rating decision denied a claim to reopen entitlement to service connection for tinnitus.  

During the pendency of the appeal, a March 2013 rating decision granted a 20 percent evaluation for mechanical neck pain effective from October 25, 2012.  Additionally, a July 2015 rating decision granted 10 percent initial evaluation for mechanical neck pain effective May 22, 2007and also assigned a 30 percent evaluation effective from October 9, 2014.  The grant of the 30 percent evaluation for mechanical neck pain matches the framing of the issue as entitlement to an evaluation in excess of 30 percent for mechanical neck pain as addressed in the most recent April 2015 supplemental statement of the case.  However, because these increased evaluations do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim for an increased rating for mechanic neck pain remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

These matters were before the Board in January 2015, when they were remanded for additional development and consideration.  They now return for appellate review.  

In October 2014, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The Board notes the Veteran initially perfected his appeal via a VA Form 9, substantive appeal dated in July 2009.  Such was prior to February 2, 2013, the date which allows for automatic waiver of evidence submitted by the Veteran unless the Veteran explicitly requests Agency of Original Jurisdiction (AOJ) consideration.  See VBA Fast Letter 14-02.  Here, the record reflects the additional evidence submitted by the Veteran, to include an April 2015 spouse statement and December 2015 VA medical letter, which were received after the most recent April 2015 supplemental statement of the case, issued for increased ratings for mechanical neck pain and status post multiple surgeries to the right shoulder with complex region pain syndrome.  Nevertheless, as the issues for increased ratings for mechanical neck pain and status post multiple surgeries to the right shoulder with complex region pain syndrome are being remanded for further development, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the requested development.

The issue of entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) has been raised by the record in a October 2014 application for benefits and the issues entitlement to an evaluation in excess of 30 percent for PTSD, entitlement to an evaluation in excess of 10 percent for mechanical back pain, entitlement to an evaluation in excess of 10 percent for left knee patellar tendonitis and service connection for a left shoulder disability secondary to a service-connected rights shoulder disability, have been raised in a December 2015 application for benefits, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A June 2014 rating decision denied a claim to reopen entitlement to service connection for tinnitus.  In October 2014, the Veteran submitted a timely notice of disagreement (NOD) for this issue.  A review of the record reveals a statement of the case (SOC) has not been issued for a claim to reopen entitlement to service connection for tinnitus.   In circumstances where a NOD is filed, but SOC has not been issued, the Board must remand the claim to the RO to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the RO must issue an SOC on the issue of whether new and material evidence has been received to reopen entitlement to service connection for tinnitus.

When the evidence indicates that a disability has worsened since the last VA examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  A December 2015 medical letter from a VA nurse practitioner, subsequent to the March 2015 shoulder and arm examination report, noted right shoulder clavicle resection with several tears to the supraspinatus tendon, with decreased range of motion and strength.  The December 2015 VA medical letter also noted decreased arm and grip strength and that the Veteran's right shoulder condition was chronic and likely to worsen over the next few years.  Similarly, a December 2015 medical letter from a VA nurse practitioner diagnosed cervical spine stenosis over C4.  However, the most recent March 2015 VA neck examination report cited an October 2014 MRI which only noted an impression of C3-4 possible mild right neural foraminal stenosis.  The December 2015 VA medical letter also medication was recently prescribed to decrease the Veteran's current level of pain.  Thus, as the severity of the Veteran's neck disability and right shoulder disability each may have worsened, new VA examinations for each claim are warranted.

Finally, the December 2015 medical letter from a VA nurse practitioner, referenced above, cited a recent MRI of the Veteran's right shoulder.  In light of such updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the VA Loma Linda Healthcare System in March 2015.  Thus, on remand, updated VA treatment records from the VA Loma Linda Healthcare System, to include all associate outpatient clinics, since March 2015, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC pursuant to the October 2014 NOD, as to the June 2014 rating decision, for the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b) (2015).  Only if the Veteran completes an appeal with respect to that issue by the timely filing of a substantive appeal should such be certified to the Board for appellate consideration.

2.  Obtain the Veteran's updated VA treatment records from the VA Loma Linda Healthcare System, to include all associate outpatient clinics, since March 2015, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for an appropriate examination to assess the nature and severity of his service-connected neck and right shoulder disabilities. The claims folder must be provided to the examiner in conjunction with the examination(s).  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished.  

The examiner must comment on the nature and severity of the symptomatology attributable to the Veteran's service-connected neck and right shoulder disabilities. 

The examiner(s) should specifically note whether any reported flare-ups result in additional functional limitation, and if feasible, determine any additional limitation in range of motion, in degrees.  If it is not feasible to make that determination, the examiner(s) should explain why not and what information would be needed in order to make a determination.

The examiner should also identify any neurological impairment(s) associated with the Veteran's neck disability, including any impairment manifested by pain and numbness and describe any symptoms and functional limitations associated with such impairment(s). 

The VA examiner(s) should provide a rationale for all opinions rendered with references to the evidence of record.  If an opinion cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion.

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







